793 F.2d 1292
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.RAY D. MARTIN, Petitioner,v.DIRECTOR, OFFICE OF WORKERS' COMPENSATION, PROGRAMS, UNITEDSTATES DEPARTMENT OF LABOR, Respondent.
85-3380
United States Court of Appeals, Sixth Circuit.
5/15/86

AFFIRMED
Ben.Rev.Bd.
On Appeal From The Benefits Review Board
BEFORE:  KEITH and MARTIN, Circuit Judges; and WEICK, Senior Circuit Judge.
PER CURIAM:


1
Petitioner Ray D. Martin appeals a Benefits Review Board order denying his Part C claim for black lung benefits under 30 U.S.C. Sec. 901 (1982).  The Board affirmed findings by an administrative law judge that petitioner had failed to establish (1) ten years of coal mine employment; (2) that he was totally disabled due to pneumoconiosis; or (3) that his pneumoconiosis arose from his coal mine employment.  We affirm.


2
Upon review of the record we conclude substantial evidence supports the determination of the Board.  The record establishes that petitioner filed a claim under Part C of the Act, that he worked less than ten years in coal mines and that his blood gas study was non-qualifying, his pulmonary function 'excellent' and his activity not significantly limited by his pneumoconiosis.  This evidence precludes an award of benefits under 20 C.F.R. Secs. 410.426(b), 410.490(b), 718.203(c) (1985) and constitutes substantial evidence in support of the Benefits Review Board decision.


3
Affirmed.